Citation Nr: 9903530
Decision Date: 02/08/99	Archive Date: 06/24/99

DOCKET NO. 97-03 806               DATE FEB 08, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE

Whether a September 1996 rating denial of entitlement to a total
rating based on unemployability due to service-connected
disabilities (TDIU) was timely appealed.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Michael P. Vander Meer, Counsel 

INTRODUCTION

The veteran served on active duty from May 1990 to August 1994.

This case is before the Board of Veterans'Appeals (Board) on appeal
from a September 1996 rating decision of the Department of Veterans
Affairs (VA) Medical and Regional Office Center (M&ROC) in Wichita,
Kansas.

The appeal was received at the Board in 1997.

REMAND

The veteran contends, in substance, that the collective disablement
occasioned by her several service-connected disabilities renders
her unable to secure or maintain substantially gainful employment.
The record reflects that a rating decision entered by the M&ROC in
September 1996, of which the veteran was notified in correspondence
from the M&ROC dated September 9, 1996, denied entitlement to a
TDIU. Thereafter, in response to a Notice of Disagreement received
from the veteran in February 1997, a Statement of the Case
pertaining to the TDIU issue was mailed to the veteran on October
28, 1997. The expiration date for receipt of the veteran's related
substantive appeal, pursuant to the provisions of 38 C.F.R.
20.302(b) (1998), was December 29, 1997, such date being later than
the one-year period (which terminated on September 9, 1997)
following the M&ROC's notification to the veteran (in
correspondence dated September 9, 1996) of the denial of the TDIU
claim. However, the record reflects neither the submission of a
substantive appeal by December 29, 1997, nor any request from the
veteran for an extension of time, in accordance with 38 C.F.R.
20.303 (1998), within which to submit a substantive appeal.
Further, the earliest item which the Board might have inferred to
comprise a related substantive appeal is a VA Form 646 from the
veteran's representative dated in June 1998, approximately six
months after the December 29, 1997, expiration date for receipt of
the veteran's related substantive appeal. Based on the foregoing,
then, the Board is presently of the view that a timely substantive
appeal pertaining to the M&ROC's September 1996 denial of
entitlement to a TDIU has not been submitted, and that,
consequently, dismissal of

- 2 -

the veteran's appeal may be appropriate. However, given the
discussion by the United States Court of Veterans Appeals in Marsh
v. West, No. 98-634 (U.S. Vet. App. Oct. 5, 1998), the Board is of
the view that, preliminary to proceeding further relative to
dismissing the veteran's appeal on the basis of lack of receipt of
a timely substantive appeal, the veteran should be accorded an
opportunity to advance argument or otherwise demonstrate that a
timely substantive appeal was in fact filed. Further development to
facilitate affording the veteran such opportunity is, therefore,,
specified below.

Accordingly, the case is REMANDED for the following:

1. The M&ROC should take appropriate action to inform the veteran
of her opportunity to advance argument or otherwise demonstrate,
relative to a September 1996 rating denial of entitlement to a
TDIU, that a timely substantive appeal was in fact filed.

2. Then, after undertaking any development deemed necessary in
addition to that specified above, the M&ROC should readjudicate the
issue stated on the title page.

3. If the benefit sought on appeal is not granted to the veteran's
satisfaction,, or if she expresses disagreement pertaining to any
other matter, both she and her representative should be provided
with an appropriate Supplemental Statement of the Case. The veteran
should be provided appropriate notice of the requirements to
perfect an appeal with respect to any issue(s) addressed therein
which does not appear on the title page of this decision.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no

- 3 - 

conclusion, either legal or factual, as to the ultimate outcome
warranted. No action is required of the veteran unless she is
otherwise notified.

F. JUDGE FLOWERS

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

